DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 5-20 are allowed in view of the prior art of record.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 11/06/2019.

Response to Amendment 
   This office action is responsive to amendment filed on 03/24/2022. The Examiner has acknowledged the amendments to Claims 1, 5-7, 13-14 and 16-19. Claims 2-4 and 21 have been canceled. 

Response to Arguments
Applicant's argument, filed on March 24th , 2022  with respect to claims 1-2, 5-13 and 16-20 have been fully considered and are persuasive. Therefore, the rejection of claims 1 and 5-20 have been withdrawn.
EXAMINER'S AMENDMENT
          An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

          Authorization for this Examiner's Amendment was given in a telephone interview with Timothy H. Caine (Reg. No. 74,025) on May 19, 2022. 
	With this examiner’s amendment, Claims 1 and 13-14  are amended, as proposed in the attached amended claims received on 05/19/2022. Claim 21 are cancelled. Claims 1 and 4-20 are allowed. 

The claims have been amended as follows:
Claim 1 (Currently Amended): An operation data collection system, comprising circuitry configured to:
acquire, from an industrial device, configuration information on a connection destination device connected to the industrial device;
execute a setting for collecting operation data on the connection destination device based on the configuration information; 
set a collection condition for the operation data based on the configuration information; 
collect the operation data from the industrial device based on the collection condition;
set, when a plurality of collection conditions are specified, an integrated collection condition obtained by integrating the plurality of collection conditions; and
wherein the collection condition contains at least one of a type of the operation data to be collected, or a measurement schedule for the operation data, and
wherein the circuitry is configured to set the integrated collection condition when at least one of the type of the operation data or the measurement schedule for the operation data is redundant;
collect the operation data from the industrial device based on the integrated collection condition;
wherein the integrated collection condition excludes the redundant operation data or measurement schedule for the operation.
Claims 2-4 (Canceled)

Claim 5 (Previously Presented) The operation data collection system according to claim 1, further comprising a storage configured to store a plurality of applications for collecting the operation data,
wherein the collection condition is set for each of the plurality of applications.

Claim 6 (Previously Presented) The operation data collection system according to claim 1, wherein the collection condition contains a measurement schedule for the operation data, and
wherein the circuitry is configured to determine whether or not a time period in which the operation data is collected has arrived based on the measurement schedule, and request the industrial device for the operation data when the time period is determined to have arrived.

Claim 7 (Previously Presented) The operation data collection system according to claim 1, wherein the circuitry is configured to display, on a display, a setting screen for setting the collection condition based on the configuration information.

Claim 8 (Original): The operation data collection system according to claim 1, wherein the circuitry is configured to set a data structure of a database configured to store the operation data based on the configuration information; and
the operation data collection system further comprises a storage configured to store the operation data collected from the industrial device in the database.

Claim 9 (Original): The operation data collection system according to claim 1, wherein the circuitry is configured to:
acquire the configuration information from each of a plurality of industrial devices;
execute the setting for each of the plurality of industrial devices; and
collect the operation data from each of the plurality of industrial devices based on the setting executed for the each of the industrial device.

Claim 10 (Original): The operation data collection system according to claim 1,
wherein a plurality of connection destination devices are hierarchically connected to the industrial device; and
wherein the hierarchical structure of the plurality of connection destination devices is indicated in the configuration information.

Claim 11 (Original): The operation data collection system according to claim 1,
wherein a plurality of connection destination devices including a master device and a slave device controlled by the master device are connected to the industrial device; and
wherein a master/slave relationship of the plurality of connection destination devices is indicated in the configuration information.

Claim 12 (Original): The operation data collection system according to claim 1, wherein the circuitry is configured to:
transmit a response request to all nodes in a network;
identify a node having returned a predetermined response to the response request, as the industrial device among all the nodes in the network, and transmit an acquisition request for the configuration information to the identified node; and
acquire the configuration information transmitted in response to the acquisition request.

Claim 13 (Currently Amended): An operation data collection method, comprising:
acquiring, from an industrial device, configuration information on a connection destination device connected to the industrial device;
executing a setting for collecting operation data on the connection destination device based on the configuration information; 
setting a collection condition for the operation data based on the configuration information; 
collecting the operation data from the industrial device based on the collection condition;
setting, when a plurality of collection conditions are specified, an integrated collection condition obtained by integrating the plurality of collection conditions; and
wherein the collection condition contains at least one of a type of the operation data to be collected, or a measurement schedule for the operation data, and
setting the integrated collection condition when at least one of the type of the operation data or the measurement schedule for the operation data is redundant;
collecting the operation data from the industrial device based on the integrated collection condition;
wherein the integrated collection condition excludes the redundant operation data or measurement schedule for the operation.

Claim 14 (Currently Amended): A non-transitory information storage medium storing a program for causing a computer to:
acquire, from an industrial device, configuration information on a connection destination device connected to the industrial device;
execute a setting for collecting operation data on the connection destination device based on the configuration information; 
set a collection condition for the operation data based on the configuration information; 
collect the operation data from the industrial device based on the collection condition;
set, when a plurality of collection conditions are specified, an integrated collection condition obtained by integrating the plurality of collection conditions; and
wherein the collection condition contains at least one of a type of the operation data to be collected, or a measurement schedule for the operation data, and
set the integrated collection condition when at least one of the type of the operation data or the measurement schedule for the operation data is redundant;
collect the operation data from the industrial device based on the integrated collection condition;
wherein the integrated collection condition excludes the redundant operation data or measurement schedule for the operation.

Claim 15 (Original): The operation data collection system according to claim 1, wherein:
the connection destination device includes one or more motor,
the industrial device is a controller relating a motor control, and
the operation data indicates an action relating the one or more motor.

Claim 16 (Previously Presented) The operation data collection system according to claim 1, further comprising a storage configured to store a plurality of applications for collecting the operation data,
wherein the collection condition is set for each of the plurality of applications.

Claim 17 (Previously Presented): The operation data collection system according to claim 1, further comprising a storage configured to store a plurality of applications for collecting the operation data,
wherein the collection condition is set for each of the plurality of applications.

Claim 18 (Previously Presented): The operation data collection system according to claim 1,
wherein the collection condition contains a measurement schedule for the operation data, and
wherein the circuitry is configured to determine whether or not a time period in which the operation data is collected has arrived based on the measurement schedule, and request the industrial device for the operation data when the time period is determined to have arrived.

Claim 19 (Previously Presented): The operation data collection system according to claim 1,
wherein the collection condition contains a measurement schedule for the operation data, and
wherein the circuitry is configured to determine whether or not a time period in which the operation data is collected has arrived based on the measurement schedule, and request the industrial device for the operation data when the time period is determined to have arrived.

Claim 20 (Original): The operation data collection system according to claim 5,
wherein the collection condition contains a measurement schedule for the operation data, and
wherein the circuitry is configured to determine whether or not a time period in which the operation data is collected has arrived based on the measurement schedule, and request the industrial device for the operation data when the time period is determined to have arrived.

Claim 21 (Canceled)   


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singular or in combination teaches or suggests, set a collection condition for the operation data based on the configuration information; collect the operation data from the industrial device based on the collection condition; set, when a plurality of collection conditions are specified, an integrated collection condition obtained by integrating the plurality of collection conditions; and wherein the collection condition contains at least one of a type of the operation data to be collected, or a measurement schedule for the operation data, and wherein the circuitry is configured to set the integrated collection condition when at least one of the type of the operation data or the measurement schedule for the operation data is redundant; collect the operation data from the industrial device based on the integrated collection condition; wherein the integrated collection condition excludes the redundant operation data or measurement schedule for the operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/19/2022
/ELIZABETH KASSA/Examiner, Art Unit 2457
  
/YVES DALENCOURT/Primary Examiner, Art Unit 2457